UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4079



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PHIL JEMAR GRAHAM, a/k/a Touche,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01210-TLW)


Submitted:   October 17, 2007             Decided:   November 5, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phil Jemar Graham pled guilty pursuant to a written plea

agreement to one count of conspiracy to possess with intent to

distribute fifty grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2000).           The court sentenced Graham to 192 months in

prison, and Graham timely appeal.               Graham’s attorney filed a brief

in accordance with Anders v. California, 386 U.S. 739 (1967),

certifying that there are no meritorious grounds for appeal, but

questioning whether the district court complied with Fed. R. Crim.

P. 11 in accepting Graham’s guilty plea, and whether Graham’s

sentence was unreasonable.              The Government did not file a reply

brief, and although advised of his right to do so, Graham did not

file a pro se supplemental brief.               Finding no reversible error, we

affirm.

            Graham suggests that the district court erred by not

fully complying with Fed. R. Crim P. 11 at the guilty plea hearing.

Contrary    to     this   assertion,      the    district   court   meticulously

followed    Rule    11    to   ensure    that    Graham   fully   understood   the

significance of his guilty plea and that the plea was knowing and

voluntary.    Graham testified that he was of sound mind and was not

under the influence of drugs or alcohol, and the court found him

competent to enter a plea.           Graham had discussed his charges and

consulted with his attorney and was satisfied with the services

rendered.     Counsel summarized the terms of the plea agreement for


                                          -2-
the court, and Graham agreed that those were its terms.                 Graham

agreed that the plea agreement represented the entire agreement

between the parties; that no one had made promises to him other

than what was written therein; that no one forced him to plead

guilty; that no one had promised him a particular sentence; that

his sentence would be determined after the presentence report was

completed; that the guidelines were advisory; and that the judge

could sentence him to a punishment more or less severe than the

guidelines range.          The court explained relevant conduct, and

informed Graham that he could be held responsible for acts of co-

conspirators and that such conduct could be used to enhance his

sentence.     Graham agreed that if his sentence was more severe than

he expected, he was still bound by his plea and would not be

permitted to withdraw it.         Graham also agreed that by pleading

guilty, he was indeed guilty of the charges, he admitted the facts

surrounding the charges, he waived any defenses and any defects in

the proceedings, and he was giving up his rights to a jury trial.

The court explained the maximum penalties for each count facing

Graham.      The court found Graham’s plea was knowing and voluntary,

and accepted the plea of guilty. The district court fully complied

with   its    Rule   11   obligations    and   we   conclude   this   claim   is

meritless.

             Graham next suggests that the district court erred by

violating the requirements of 18 U.S.C.A. § 3553(a) (West 2000 &


                                        -3-
Supp. 2007) in fashioning a sentence.           After United States v.

Booker, 543 U.S. 220 (2005), a district court is no longer bound by

the range prescribed by the sentencing guidelines.            However, in

imposing a sentence post-Booker, courts still must calculate the

applicable guidelines range after making the appropriate findings

of fact and consider the range in conjunction with other relevant

factors under the guidelines and § 3553(a).           United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).   This court will affirm a post-Booker sentence if it

“is within the statutorily prescribed range and is reasonable.”

Id. at 433 (internal quotation marks and citation omitted).            “[A]

sentence   within   the    proper    advisory    Guidelines    range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).      “The district court need not discuss each

factor set forth in § 3553(a) ‘in checklist fashion;’ ‘it is enough

to calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’” Moreland,

437 F.3d at 432 (quoting United States v. Dean, 414 F.3d 725, 729

(7th Cir. 2005)).

           Here, the district court sentenced Graham post-Booker and

appropriately treated the guidelines as advisory.              The court

sentenced Graham after considering and examining the sentencing

guidelines and the § 3553(a) factors, as instructed by Booker.

Graham’s sentencing guidelines range, to which he did not object,


                                    -4-
was initially calculated using offense level 34 and criminal

history category VI, yielding a guidelines range of 262 to 327

months.   He was subject to a statutory minimum term of twenty years

and a statutory maximum of life.             21 U.S.C. §§ 841(b)(l)(B), 851

(2000).   The court granted the Government’s motion for a downward

departure,    reducing   the   offense       level   to   30.   The    resulting

guidelines    range   was   168   to   210    months.      Graham’s    192-month

sentence fell squarely within that range. The court explained that

it had taken the sentencing guidelines and § 3553(a) factors into

account, and the sentence imposed was based upon Graham’s prior

record and continued involvement in drug activity.

           Neither Graham nor the record suggests any information so

compelling as to rebut the presumption that his sentence was

reasonable.     Upon review of the record, we conclude that the

sentence was reasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                    We

therefore affirm Graham’s conviction and sentence.                    This court

requires that counsel inform Graham, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Graham requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Graham.


                                       -5-
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                               -6-